DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed April 20, 2021.  The amendment has been approved for entry.

Allowable Subject Matter
Claims 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claims 10 and 18, the prior art of record fails to anticipate or render obvious a master brake cylinder comprising the hydraulic cylinder, the hydraulic piston, and the sealing ring arranged relative to each other in a manner that forms a damping chamber, the sealing ring separating the damping chamber and the inner chamber from each other, the inner chamber being, relative to the actuation direction, at a downstream side of the sealing ring and the damping chamber being, relative to the actuation direction, at an upstream side of the sealing ring; displacement of the hydraulic piston in the actuation direction reduces a volume of the inner chamber and enlarges a volume of the damping chamber, which causes the elastically deformable sealing ring to detach from the hydraulic cylinder; and displacement of the hydraulic piston in the relief direction enlarges the volume of the inner chamber and reduces the volume of the damping chamber, which causes the elastically deformable sealing ring to bear on the hydraulic cylinder.  With regards to claim 19, the prior art of record fails to anticipate or render obvious a master brake cylinder comprising a hydraulic piston with at least one lateral wall opening, one of the at least 
With regards to the previously set forth 112(d) rejection of claims 20-25.  The remarks regarding the rejection have been considered.  Each dependent claim selects one of the previously recited possibilities of the independent claim 19, and are thus interpreted as further limiting the claimed invention.  As such the rejection under 112(d) is rescinded.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 28, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657